 348DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Technical Engineering Division,Local Union 130,U.A., AFL-CIO and National Survey Services, Inc.Case 13-CC-762June 21, 1973DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS FANNINGAND PENELLOOn March 19, 1973, Administrative Law JudgeGordon J. Myatt issued the attached Decision in thisproceeding. Thereafter, the Respondent Union filedexceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light o the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.'ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that Respondent, The Technical EngineeringDivision, Local Union 130, U.S., AFL-CIO, North-lake, Illinois, its officers, agents, and representatives,shall take the action set forth in the said recommend-ed Order.iThe Respondent has exceptedto certain credibilityfindings made by theAdministrative Law Judge It is the Board's establishedpolicynot to overrulean Administrative Law Judge's resolutions with respect to credibility unlessthe clear preponderance of all of the relevant evidence convinces us that theresolutions are incorrectStandard Dry Wall Products, Inc,91NLRB 544,enfd.188 F.2d362 (C A. 3) We have carefullyexamined the record and findno basis for reversing his findings.DECISIONSTATEMENT OF THE CASEGORDON J. MYATT, Administrative Law Judge: Upon acharge filed August 21, 1972,' by National Survey Services,Inc. (hereinafter called National Survey) against The Tech-nical Engineering Division, Local Union 130, U.A., AFL-CIO (hereinafter called the Union), a complaint and noticeof hearing was issued by the Regional Director for RegioniUnless otherwise indicated,all dates herein refer to 197213 on September 12. The complaint alleged,inter alia,thatW. E. O'Neil Construction Company and Sinclair Con-struction Company (hereinafter called O'Neil-Sinclair) werea joint venture operatingas generalcontractors on a con-struction project in Northlake, Illinois. It was further al-leged that National Survey and Economy MechanicalIndustries, Inc. (hereinafter called Economy), were subcon-tractors on the project. Substantively, the complaint allegedthat the Union induced and encouraged employees of Econ-omy to refuse to work on the project in order to forceO'Neil-Sinclair to cease doing business with National Sur-vey in violation of Section 8(b)(4)(i)(B) of the Act. Thecomplaint also alleged that the Union threatened, coerced,and restrained O'Neil-Sinclair to cause the joint venture tocease doing businesswith National Survey in violation of8(b)(4)(ii)(B) of the Act. The Union's answer admitted cer-tain allegationsof the complaint, denied others, and specifi-cially denied the commission of any unfair labor practices.This case was tried before me in Chicago, Illinois, onOctober 26. All parties were represented by counsel andwere afforded full opportunity to be heard and to introducerelevant evidence bearing on the issues.Briefs werereceivedfrom all counsel and considered by me in arriving at mydecision in this case.Upon the entire record herein,2 including my evaluationof the testimony of the witnesses based upon my observa-tion of their demeanor and upon consideration of the credi-ble relevant evidence, I make the following:FINDINGS OF FACT1.JURISDICTIONAL FINDINGSW. E. O'Neil Construction Company and Sinclair Con-struction Company are a joint ventureacting asthe generalcontractor for the construction of a warehouse in North-lake, Illinois, for Montgomery Ward and Company. O'Neilis an Illinoiscorporation which, during the course and con-duct of itsbusinessoperations, performed services valued inexcess of$35 million in the past calendar year. Of thisamount, services in excess of $1 million were performed instates other than the State of Illinois.National Surveyis an Illinoiscorporation engaged in thebusinessof renderingengineeringand land surveying serv-ices.During the calendar year, National Survey performedservices valuedin excessof $425,000. Of this amount, serv-ices valuedin excessof $50,000 wre performedin statesother than the State of Illinois.On the basis of the foregoing, I find that O'Neil-Sinclairand National Survey are employers as defined in Section2(2) of the Act engaged in commerce and in an industryaffecting commerce within the meaning of Section 2(6) and(7) of the Act.11THE LABOR ORGANIZATION INVOLVEDThe Technical Engineering Division, Local Union 130,U.A., AFL-CIO, is a labor organization within themeaning2 The recordincludes thetranscript of the 10(1) proceedings in the UnitedStatesDistrict Court for the Northern District ofIllinois(Case 72-C-2199).The courtrefusedto grant theinjunctionrequested by theRegional Director204 NLRB No. 70 TECHNICALENGINEERINGDIV., U.A. LOCAL 130349of Section2(5) of the Act.IIITHE ALLEGEDUNFAIR LABOR PRACTICESA. Background FactsO'Neil-Sinclair are members of the Building Construc-tion Employers Association of Chicago, Inc., and, as such,are parties to a collective-bargaining agreement with theBuilding andConstructionTrades Council, of which the Union herein is a member.The collective-bargainingagreementbetween the EmployerAssociation and the Council contains a provision requiringthe employer members to use contractors and subcontrac-torswho are parties to a collective-bargaining agreementwith a union member of the Council on all of their projects.3On July 9, 1964, the Acting Regional Director for Region13 certified the Union as the exclusive collective-bargainingrepresentative of the employees of National Survey in anappropriate bargaining unit. National Survey took issuewith the certification and was charged with refusing to bar-gain with the Union. The Board subsequently found thatNational Survey unlawfully refused to bargain with theUnion,4 and the Board's Order was enforced by the UnitedStates Court of Appeals for the Seventh Circuit.5 At the timeof the dispute involved in thiscase,National Survey was nota party to any collective-bargaining agreementwith theUnion.B. The Events at the Northlake JobsiteNational Survey was hired by O'Neil-Sinclair on July 31to perform survey work for the purpose of laying stormdrains and sewers. Economy was also a subcontractor onthe project and was hired to install the pipes and drams 6National Survey's crew reported to the jobsite on July 31.On August 1 Langhamer, business agent for the Union,came to the jobsite and spoke to O'Neil-Sinclair's projectmanager and project superintendent in the office trailer.The project manager was Bilynski and the project superin-3 The pertinentprovision provides as followsArticle 111, Section 3The partiesrecognize the importance of having allworkperformedin a satisfactorymannerby competentcraftsmen. Be-cause the unions affiliated with theCouncil havethrough apprenticeshipand other training programs consistently striven to create an adequatesupply ofsuch skilled workmen,and because it is desirable that theunions continueto do so, the Association,for itself and for each memberwhomit represents agrees, to the extent permittedby law,that it willcontract orsubcontractany work tobe done at the site of the construc-tion, alteration,painting,or repair of a building,structure,or otherwork, only with or toa contractorwho is a partyto a collective-bargain-ing agreementwith a union affiliated with the Council and, accordingly,isbound byall the terms and provisionsof this StandardAgreement4 National Survey Service, Inc,151NLRB 7835N L R B v National Survey Service,Inc, 361 F 2d 199 (C A 7, 1966)6 Economy had a collective-bargaining agreement with the RespondentUnionIts superintendent on the project,Wilson,was a member of theUnion Economy employed membersof several crafts to performthe work,i.e., operatingengineersand laborers. Its technicalengineer,who was respon-sible for layingthe "line and grade" for the installationcrew,was also amember of the Uniontendent was Wismar. Langhamer complained about O'Neil-Sinclair using a nonunion surveying firm on the project. Hetold them that the employment of National Survey violatedthe terms of the collective-bargaining agreement with theCouncil. While Langhamer was there, Bilynski placed a callto Raimondi, president of National Survey, and asked if thefacts stated by Langhamer were true. Raimondi verifiedthat he had no contract with the Union. During the courseof this telephone conversation, Langhamer got on the lineand asked Raimondi if he were now willing to sign a con-tract. It is apparent from what followed that Raimondi re-fused to accede to Langhamer's request.Langhamer reminded Bilynski and Wismar that theywere members of the Employer Association and were re-quired to hire union subcontractors on the project. Bilynskiasked Langhamer for the names of surveying firms whowere parties to a contract with the Union and the businessagent gave him several. The conversation concluded withBilynski stating that he would refer the matter to his homeoffice in Chicago.On August 2, Langhamer returned to the jobsite to askWismar what had been done about getting a union survey-ing firm on the project. Wismar repeated that the matter hadbeen referred to the home office, and Langhamer againreminded him that O'Neil-Sinclair was a member of theEmployer Association and obligated to comply with theterms of the collective-bargaining agreement with the Coun-cil.On that same date a crew from National Survey wasworking on the project. The crew or party chief was MikeNikolich. During the course of the day, Nikolich workedwith the technical engineer, Wayne Donofrie, employed byEconomy. Donofrie laid out stakes and markers used by theNational Survey crew in order to lay out a sewer. While theywere working Nikolich identified himself as an employee ofNational Survey.On August 4, Langhamer again came to the O'Neil-Sin-clair trailer.Wismar testified that Langhamer stated he hadbeen patient, but if no action were taken regarding NationalSurvey he would speak to the business agents of the othertrades on the project about shutting the job down the fol-lowing week. According to Wismar, a call was made byBilynski to the executive director of the Employer Associa-tion to get his interpretation of the requirements of thecontract.He was unable to get through to the executivedirector, but left a request for him to return the call. Lang-hamer then left the O'Neil-Sinclair trailer and went to thetrailer of Economy.Langhamer denied telling Bilynski or Wismar that hewould speak to the other business agents on the project andthat he threatened to shut the job down the following week.He stated that after a call was placed to the executive direc-tor of the Employer Association he left the trailer and wascalled back when a return call was received. According toLanghamer, the executive director agreed with his interpre-tations of the contract and so informed Bilynski.It is not clear on this record as to whether Langhamerthen left the trailer and then spoke to Donofrie or whetherhe spoke to him before going into the O'Neil-Sinclair officetrailer.There is testimony, however, that Langhamer metDonofrie that morning and informed him that a nonunion 350DECISIONSOF NATIONALLABORRELATIONS BOARDsurveyer was on the project.Donofrie testified that he thendecided he was going to leave the project because he wouldnot work with nonunion people.'Donofrie notified Wilson,Economy's superintendent,of his decision to leave.Wilsonand Donofrie then went to Economy's trailer and spokewith Langhamer.Wilson testified that he questioned Lang-hamer about the situation and informed him that Donofriewas going to leave thejob. AccordingtoWilson and Dono-frie,Langhamer asked the employee to stay around andwork.Donofrie agreed to stay for a short period of time tosee if the situation would be straightened out. He informedthem that he still intended to leave the project, if changeswere not made.He left the project approximately an hourand a half later.That evening,Wilson informed his crew that they had runout of line and grade because Donofrie left the project.When the employees inquired as to the reason forDonofrie's leaving,Wilson told them that National Surveywas a nonunion firm.Wilson then asked the employees,would they work on a project with a nonunion firm? Theemployees,according to Wilson,replied,no.Wilson toldthem there would be no work the following week, and towait until he contacted them about returning to the job.When questioned as to why he left the Northlake project,Donofrie stated that it was against his convictions to workwith a nonunion surveying firm.Although he was awarethat National Survey was a nonunion firm when he workedwith the crew on August 2, he continued working becausehe felt the work being performed was not within his jurisdic-tion. He also stated that he wanted time to think the matterover.He decided that if he saw the National Survey crewon the project after Wednesday (August 2)he would takesome action.Sometime about midday, Nikolich was sitting in his auto-mobile on the jobsite making some calculations. Langhamercameup to him and said,"tellyour Raimondi you can'twork here anymore."Nikolich asked Langhamer to callRaimondi and tell him what he had stated to the employee.Langhamer indicated he would do so.On August 7, Bilynski called Raimondi and told himNational Survey's services were no longer needed on theproject.Raimondi testified that Bilynski indicated that hewas being pressured into taking this action.He asked Rat-mondi to have his crew appear on August 8 for a half dayin order to assist the new surveying firm in taking over thework.That same morning when the National Survey crew ar-rived at the jobsite, the party chief was Vittorini. He wentto Economy's trailer to ask Wilson to move some equipmentfrom the lot line. According to Vittorini, Wilson stated thathe was not an operating engineer and he refused to movethe equipment.He told Vittorini there were no operatingengineers on the job.He stated that his technical engineerand other employees had walked off the job because Na-tional Survey did not have a contract with the Union.There was never any picketing at the jobsite nor were anydeliveries ever stopped.None of O'Neil-Sinclair's employ-ees ceased working. Economy was the only contractor orsubcontractor on the project whose employees did not workAugust 7 and 8.8Concluding FindingsThe facts here are not in substantial dispute despite thecontentions of Counsel at the trial.There are, however,several credibility issues which must be resolved as they arecritical to the final determination of this matter.First, there is the question of whether Langhamer toldWismar and Bilynski,on August 4, that he was going tospeak to the other business agents about shutting down thejob the following week if National Survey remained on theproject.Although Langhamer denied making this state-ment,Ido not find his denial persuasive. My observationof these witnesses whiletheywere testifying and my reviewof the facts cause me to conclude that the union representa-tive did in fact threaten to speak to the other business agentsabout shutting down the project.He visited the jobsite onthree occasions for the express purpose of getting O'Neil-Sinclair to replace National Survey with a union contractor.On each occasion he reminded Wismar and Bilynski of theirobligation under the collective-bargaining agreement be-tween the Employer Association and the Council. Wismar'stestimony indicating that Langhamer was impatient overthe lack of action,i.e., replacement of National Survey onthe project,is far more plausible than Langhamer's denialthat the statement was never made.Furthermore,it is con-sistent with his subsequent comment to Niklovich to tellNational Survey's president that the Company would notwork on the project anymore.Therefore,I credit the testi-mony of Wismar and find that Langhamer did state hewould speak to the other business agents about shuttingdown the job the following week.The second credibility question to be resolved is whetherLanghamer)nduced Donofrie not to work on the project.As admitted by the General Counsel,the evidence in thisregard is purely circumstantial. However,circumstantialevidence has been used by the Board to establish a violationof the Act.Local UnionNo. 272,International Association ofBridge,Structural and Ornamental Iron Workers.AFL-CIO(Prestress Erectors,Inc.),172NLRB 207.Donofrie worked with the crew from National Survey onAugust 2,knowing thattheywere not members of theUnion.Although he claimed thattheywere not performingwork in his"jurisdiction," it is clear that the National Sur-vey employees and Donofrie were working on the layout ofthe storm drains and sewers to be installed by Economy. Itwas not until August 4, that Donofrie decided that he couldno longer remain on the job because of his convictionsabout working with nonunion surveyers. This explanationrings hollow;especially when one takes into account thatearlier thatverymorning Donofrie spoke with Langhamerand the business agent informed the employee that therewere nonunion surveyers on the job (a fact which was al-ready known to the employee).I find no need to determinewhether Langhamer subsequently asked the employee toremain on the job,as testifiedto byWilson and Donofrie.BNationalSurvey was replaced by Denny Associates, a firm that had a7Donofrie testified that he knew NationalSurvey wasa nonunion firmcontractwith the Union The evening of August 8, Wilson contacted thebefore he worked with the crew on August 2employees of Economy and told them to report to work the next day TECHNICALENGINEERINGDIV., U.A. LOCAL 130Rather,I find that the circumstantial evidence in this caseis sufficient to warrant the inference that Donofrie's actionswere induced and inspired by the business representative ofthe Union.Ironworkers,Local272, supra.On the basis of the foregoing,Ifind that the GeneralCounsel has established by the preponderance of the credi-ble circumstantial evidence in this case that the RespondentUnion induced Donofrie to walk off the project on August4 in order to compel O'Neil-Sinclair to replace NationalSurvey with a union contractor.Such conduct violates Sec-tion 8(b)(4)(i)(B)of the Act.I also find that the RespondentUnion threatened O'Neil-Sinclair with the possibility of astrike if it did not replace National Survey with a unioncontractor pursuant to the subcontracting clause in the col-lective-bargaining agreement.The subcontracting clause isnot in issue here,and it is clear that such a provision islawful under Section 8(e) of the Act as part of the construc-tion industry proviso.However the law is clear that once acontract contains such a provision,itmay be enforced onlythrough lawsuits and not by the threat of economic sanc-tion.Thus,Langhamer's threat to shut down the project wasa violation of the provisions of Section 8(b)(4)(ii)(B) of theAct.Orange Belt District Council of PaintersNo. 48 v. N.L.R.B., 365 F.2d 540(C.A.D.C.,1966).CONCLUSIONS OF LAW1.W. E. O'Neil Construction Company andSinclairConstruction Company operating as a joint venture on theMontgomery Ward Warehouse project in Northlake, Illi-nois, are employers, individually and collectively,as definedin Section 2(2) of the Actengaged incommerceand in anindustry affecting commerce within themeaning ofSection2(6) and (7) of the Act.2.The TechnicalEngineeringDivision,Local Union130,U.A., AFL-CIO, is a labor organization within themeaning ofSection 2(5) of the Act.3.By inducing and encouraging an employee employedby Economy Mechanical Industriesto refusein the courseof his employment to perform services on the Northlakejobsite with an object of forcing orrequiringO'Neil-Sinclairto cease doing business with National Survey Services, Inc.,the Respondent Union violated Section 8(b)(4)(i)(B) of theAct.4.By threatening to cause a work stoppage on the North-lake jobsite, the Respondent Union threatened, coerced andrestrained O'Neil-Sinclair wth the object of forcing and re-quiring it to cease doingbusinesswith National SurveyServices, Inc., in violation of Section 8(b)(4)(ii)(B) of theAct.5.The above unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices I shall recommend the issuance of an351Order that it cease and desist therefrom and that it takecertain affirmative action necessary to effectuate the poli-cies of the Act?Accordingly, upon the foregoing findings of fact, andconclusions of law, and upon the entire record in this case,pursuant to Section 10(c) of the Act, I make the followingrecommended:ORDER10The Technical Engineering Division, Local Union 130,U.A., AFL-CIO, its officers, agents and representatives,shall:1.Cease and desist from:(a) Inducing employees of Economy Mechanical Indus-tries, or any other employer, performing work at the O'Neil-Sinclair jobsite at Northlake, Illinois, from performing serv-iceswhere an object thereof is to compel O'Neil-Sinclair tocease doing business with a nonunion contractor.(b) Threatening O'Neil-Sinclair with a work stoppage atits jobsite located at Northlake, Illinois, in order to compelit to cease doing business with a nonunion contractor.2.Take the following affirmative action which I find willeffectuate the policies of the Act:(a)Post at its business office and meeting hall copies ofthe attached notice marked "Appendix." 11 Copies of thenotice, on forms provided by the Regional Director forRegion 13, after being duly signed by the Respondent'sauthorized representatives, shall be posted by the Respon-dent Union immediately upon receipt thereof, and be main-tained for 60 consecutive days thereafter in conspicuousplaces, including all places where notices to members arecustomarily posted. Reasonable steps shall be taken by theRespondent to insure that said notices are not altered, de-faced, or covered by any other material.(b)Mail or deliver to the Regional Director for Region13 copies of said notice for posting by O'Neil-Sinclair, pro-vided that employer is willing, at its jobsite located atNorthlake, Illinois.(c)Notify the Regional Director for Region 13, in writ-ing, within 20 days from the date of the receipt of this Order,what steps the Respondent has taken to comply herewith.IT IS FURTHER ORDERED that the allegations of the complaintsetting forth violations not specifically found herein be dis-missed.9The Respondent Union argues that any violation here is isolated anddoes not warrant a remedial order I reject this argument. Although there wasonly a single instance of a threat and of an inducement,itwas sufficient tocompel O'Neil-Sinclair to replace National Survey with a union contractor.To withhold a remedial order in the circumstances of this case would rendermeaninglessthe provisions of the Act found to have been violated10 In the eventno exceptions are filed as provided by Section 102.46 of theRules andRegulationsof the National Labor Relations Board,the findings,conclusions, recommendationsand Order herein shall, as providedin Section102 48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposesi i In the event the Board's Order is enforced by a judgment of a UnitedStates Court of Appeals the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall be changed to read "PostedPursuantto a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Bord " 352DECISIONSOF NATIONALLABOR RELATIONS BOARDAPPENDIXNOTICE ToMEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board having found, after atrial before a duly designated Administrative Law Judge,that we violated Federal law by inducing and encouragingindividuals employed by Economy Mechanical Industriesat the Northlake jobsite of O'Neil-Sinclair to refuse to per-form theirjobs, and that we threatened O'Neil-Sinclair witha work stoppage for the purpose of causing O'Neil-Sinclairto cease doing business with National Survey Services, Inc.,we hereby notify our members that:WE WILL NOT induce or encourage individuals em-ployed by contractors at the O'Neil-Sinclair jobsite atNorthlake, Illinois, to refuse to perform their jobs inorder to cause O'Neil-Sinclair to cease using the serv-ices of National Survey Services, Inc.WE WILL NOT threaten O'Neil-Sinclair with a workstoppage at its Northlake, Illinois, jobsite in order tocause O'Neil-Sinclair to cease doing business with Na-tional Survey Services, Inc.DatedByTHE TECHNICAL ENGINEERINGDIVISION, LOCAL UNION 130,U.A., AFL-CIO(Labor Organization)(Representative)(Title)This is an official notice and must notbe defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered,defacedor coveredby any othermaterial.Any questionsconcerningthis notice or compliance with its provisionsmay bedirect-ed to the Board'sOffice,EverettMcKinleyDirksen Build-ing, Room 881,219 South Dearborn Street,Chicago,Illinois60604,Telephone 312-353-7572.